Opinions of the United
1997 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-4-1997

E.B. v. Verniero (Part II)
Precedential or Non-Precedential:

Docket
96-5132,96-5416




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1997

Recommended Citation
"E.B. v. Verniero (Part II)" (1997). 1997 Decisions. Paper 215.
http://digitalcommons.law.villanova.edu/thirdcircuit_1997/215


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1997 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                   UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT



                      Nos. 96-5132 and 96-5416
                      E.B. v. Verniero, et al.
                  W.P., et al. v. Verniero, et al.


    The following modifications have been made to the Court's
opinion issued on August 20, 1997 in the above-entitled appeal
and will appear as part of the final version of the opinion:

VOLUME 1:

    1. Page 14, line 2:      Insert "Artway," before 81 F.3d
. . . .

    2.    Page 19, line 4:   Remove "Artway, 81 F.3d" and insert
"Id.".

    3. Page 20, Section B, line 4:      "prosecutor's" should read
"prosecutors'".

    4. Page 25, Section IV, line 2 of the first full paragraph:
Insert "in E.B." between "appellants" and "contend".

    5. Page 30: The last line of the first full paragraph
should end with double parentheses.

    6. Page 31, Section B, line 3: Insert "    U.S.        ,"
before "116 S. Ct." and remove "  U.S.    ," after
"Hendricks,".

    7. Page 37, footnote 16, ending cite:      Insert a comma
between "Artway" and "81 F.3d . . . ."

    8. Page 51, line 1 of the first full paragraph:      Insert
"in" between "interest" and "protecting".

    9. Page 54, Section A, second full paragraph, line 3:
a space should be inserted so that "S.Ct." reads "S. Ct."

VOLUME 2:

     10. Page 60, Section C, first line:     "clause" should read
"Clause".

     11. Page 61, three lines up from the bottom of the page:        a
space should be inserted between (1994) and (noting
. . . ."

    12.   Page 62, line 4:    a space should be inserted between
"(1974)" and "(concluding . . . .".

    13.   Page 63, line 1 of text:    The cite should read "Id. at
1166."

    14. Page 67, lines 7 and 8: "due process clause" should be
replaced by "Due Process Clause".

    15. Page 67, line 16 of text:     "proved" should read
"proven".

    16. Page 67, footnote 29:   Insert a space so that "S.Ct."
reads "S. Ct."

Also add the following attorneys:

     17. Page 2, B. Stephan Finkel below Rhonda S. Berliner-Gold
as counsel for appellant in 96-5132.

    18. Page 3, Edward Barocas below Michael Z. Buncher as
counsel for appellant in 96-5416.

    19. Page 4, B. Stephan Finkel and Jane Grall below Joseph
L. Yannotti as counsel for appellee Peter Verniero in 96-5416.

     20. Page 5, George S. Leone below Faith S. Hochberg as
counsel for Amicus Curiae USA in 96-5416.


                                            /s/ P. Douglas Sisk,
                                                      Clerk

September 4, 1997